Pettibone, J.,
delivered the opinion of -the Court,
This was a proceeding, on the part of the’Staté, in the Court below, to foreclose a mortgage, given by the defendant for money borrowed at the loan office, under the" act for the establishment of loan offices, approved June 27, 1821. The-petition to foreclose; set out the mortgage correctly, and also made an exhibit of it; The defendant demurred, and for cause of demurrer, alledged: First. That the exhibit in said petition, called a-mortgage deed, is insufficient in law to sustain said action. Second. The said exhibit is not a deed of mortgage. Third.-Said exhibit, in said petition set forth, is not a deed valid in law, to subject the said James Ravensoroft to any action, at law or in equity. There was joinder in demurrer. The demurrer was overruled, and a decree entered for the plaintiff. To reverse which, the cause is brought here by writ of error. The errors assigned are the same as the causes of demurrer.
We have already decided in the cases of the State v. Ravenscroft, Graves and others, that contracts entered into, in consideration of loan office certificates, borrowed. *381at the loan offices, are valid. The mortgage set out in the petition, and exhibited in this cause, is in the form given by the statute, and, according to the decisions above mentioned, is good.
The decree of the Circuit Court must be affirmed, with costs, and the cause remanded to the said Circuit Court, that the decree may be carried into effect.